UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: _X_ Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period January1, 2012 to December 31, 2012 Security National Automotive Acceptance Company, LLC Date of Report (Date of earliest event reported): December 20, 2013 Commission File Number of securitizer: 025-01196 Central Index Key Number of securitizer: Security National Automotive Acceptance Company, LLC Adam Contino 513 459-8118 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [X] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Security National Automotive Acceptance Company, LLC (Securitizer) Date December 20, 2013 /s/ Adam Contino, CFO (Signature)* *Print name and title of the signing officer under his signature.
